Citation Nr: 0638224	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-44 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chest pain as a 
symptom of a cardiovascular disorder.

2.  Entitlement to service connection for major depression.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a bilateral foot 
disorder.


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The Board notes that, in a July 2005 
letter, the veteran withdrew her original December 2004 
request for a hearing at the RO.  There is no further 
indication that the veteran has requested that the hearing be 
rescheduled, thus, the Board deems the veteran's request for 
a hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 (2006).

The veteran's service connection claims for residuals a left 
knee injury, low back and bilateral foot disorders are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on her part.


FINDINGS OF FACT

1.  There is no competent medical evidence of a 
cardiovascular disorder.

2.  There is no competent medical evidence that establishes a 
nexus between the veteran's major depression and active 
service.


CONCLUSIONS OF LAW

1.  Claimed cardiovascular disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).

2.  Major depression was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, June 
2003 and June 2004 VA notice and duty to assist letters 
satisfied VA's duty to notify under 38 U.S.C. § 5301(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish service connection, of what 
VA would do or had done, and what evidence she should 
provide, asked the veteran to send in information describing 
additional evidence or the evidence itself, and informed the 
appellant that it was her responsibility to help VA obtain 
evidence maintained by state or local governmental 
authorities and medical, employment or other non-government 
records necessary to support her claims.  The Board also 
observes that the VA letters informed the appellant of the 
congressionally chartered national organizations and 
representatives that can assist her with her claims.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since service connection is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant has not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.

The Board finds that the evidence of record -- service 
medical records, private treatment records, examination 
reports, and lay statements -- is adequate for determining 
whether the criteria for service connection for a 
cardiovascular disorder and major depression have been met.  
The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence which might be relevant to 
the issues on appeal and that VA has satisfied, to the extent 
possible, the duty to assist.  It follows that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claims.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
cardiovascular disease and psychosis, to a degree of 10 
percent or more within three years from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (2006).  

The veteran claims that her chest pain and major depression 
were incurred during her military service.  

Service medical records show that the veteran had complained 
of chest pains in December 1978 and February 1979 during 
active service.  However, there was no diagnosis of a chronic 
condition for her chest pains.  In her Notice of 
Disagreement, the veteran stated that she reported signs of 
depression to her commander while in service.  No record of 
such a complaint is contained in her service medical records.  
Further, separation examination report in May 1982 shows that 
the veteran was clinically normal for her chest and mental 
health. 

Post-service medical evidence includes private treatment 
records, VA heart and mental disorders examinations, Social 
Security Administration (SSA) records, and lay statements.  

Regarding her chest pains, treatment records from Santa Rosa 
Medical Center, in September 1997, and South Baldwin Regional 
Medical Center, between April 1998 and January 1999, document 
the veteran's complaints of chest pain and treatment for her 
gastroesophageal reflux disease.  However, these treatment 
records do not contain a diagnosis for a chronic condition 
for the veteran's chest pains.  In February 2000, a 
radiologist report from Thomas Hospital show that the veteran 
had no evidence of focal infiltrates or pleural effusions.  
The heart and mediastinum were unremarkable and the chest X-
ray result is negative. 

In October 2003, the veteran underwent a VA heart examination 
and reported having had chest pains since 1970.  On physical 
examination, her heart was regular with no murmurs and her 
lungs clear to auscultation.  A stress test returned 
suboptimal with limited functional capacity and was negative 
for ischemia.  After reviewing the claims file and the 
examination results, the VA examiner opined that the veteran 
had a history of recurrent chest pain, probably of non-
cardiovascular origin.  The veteran's general physical 
condition was stable and she was able to do all activities of 
daily living.  Additionally, no lung disease was detected 
through clinical and radiological tests.  Accordingly, the 
examiner found no diagnosis of a chronic condition for the 
veteran's chest pains and did not see any impairment relating 
to the veteran's military service.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Based on the above 
evidence, the Board finds that in the absence of competent 
medical evidence of a diagnosed cardiovascular disorder the 
veteran's claim must be denied.  

Next, the veteran was treated for depression at Searcy 
Hospital, in February 2000, and Baldwin County Mental Health 
Center, between March 2002 and June 2004.  Both treatment 
centers diagnosed the veteran with major depressive disorder; 
however, the treatment centers did not provide medical 
opinions linking the veteran's depression to service.  At an 
October 2003 VA mental disorders examination, the veteran 
reported that her depressive symptoms have been ongoing since 
active service.  However, the claims file contains no 
evidence of these symptoms during active service.  Further, 
the veteran indicated that she has been receiving disability 
benefits since 1999.  Social Security Administration records 
indicate that the veteran is receiving disability benefits 
for her mental disorder, but also fail to provide medical 
evidence linking her mental disorder to military service.  In 
sum, the Board finds that the claims file does not contain 
any evidence of a medical nexus opinion linking military 
service to major depression.  In the absence of competent 
medical evidence linking the veteran's major depression to 
service, the veteran's claim must be denied.  

Finally, the appellant may believe that there was a causal 
relationship between the veteran's service and the claimed 
disorders.  However, the Board notes that there is no 
indication that she possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert for her statement to be considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed cardiovascular 
disorder and major depression; it follows that, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for chest pain as a symptom of a 
cardiovascular disorder is denied.

Service connection for major depression is denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or an 
effective date, if service connection is granted for her 
claims for left knee, low back, and bilateral foot disorders.  
See Dingess, supra.  

The duty to assist includes obtaining additional treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

In the present case, an enlistment examination in May 1978 
shows that the veteran had not been treated for joints 
disorders.  Later, the veteran's service medical records 
document the veteran's complaints of and treatment for her 
joints.  The records show that she was seen once, while in 
service, for her complaints of left knee pain with running 
and exposure to the cold (unspecific date).  Tests of her 
left knee were within normal limits and a diagnosis of left 
knee pain was given.  Between December 1978 and February 1979 
the veteran was seen for her complaints of low back pain.  In 
January 1979, a note was made that the veteran's low back 
pain may be muscular in nature.  An X-ray shows that she was 
diagnosed with scoliosis.  Regarding her feet, the veteran 
was seen in July 1978, the arches were said to be tender and 
she was treated with bandages and analgesic balm.

Post-service medical records include private medical records, 
a VA examination report, and lay statements.  A medical 
report from South Baldwin Regional Medical Center, in 
November 1998, shows that the veteran complained of left knee 
pain.  An X-ray taken in the same month revealed that her 
left knee's joint spaces were well maintained with no 
fracture, dislocation, acute pathology, or joint effusion.  
In May 2002, the veteran's private physician found that she 
had evident inflammatory arthritis in the feet and ankles.

In October 2003, the veteran underwent a VA examination where 
she reported having recurrent episodes of low back pain, pain 
and swelling in the left knee, and pain in her feet with the 
left foot greater than the right foot.  Physical examination 
of the back revealed that the veteran was able to stand erect 
with no visible spasms, but she had mild tenderness in the 
midline of the lower back region.  Mild pain was noted on 
range of motion test.  The examiner also noted that the 
veteran's previous treatment for urinary tract infection 
maybe related to her low back pain.  Regarding the left knee, 
the examiner found some tenderness of the patellofemoral 
joint with no ligamentous instability.  Finally, examination 
of the feet revealed no redness, heat, swelling, or 
deformity.  There was slight to mild pain on range of motion 
testing of the left great toe and no pain on the right toe.  
There was no plantar tenderness or callus formation of either 
foot.  

After reviewing the claims file and the examination reports, 
the examiner diagnosed the veteran with seronegative 
rheumatoid arthritis, but did not specify as to which 
disorders the diagnosis was applicable.  Also, the examiner 
did not provide nexus opinions as to whether the left knee, 
low back, and bilateral foot disorders may be linked to 
military service.  Further, the Board observes that the 
examiner had obtained X-rays of the lumbar spine, left knee 
and feet.  However, the examiner did not discuss the findings 
of the X-rays.  X-ray reports are not contained in the claims 
file.  

On remand, the case file should be again sent to the joints 
examiner, who performed the October 2003 VA examination, if 
available, for review and to indicate the diagnosis for each 
of the veteran's claimed disorders to include left knee, low 
back, and bilateral foot, in particular, the examiner should 
explain whether the veteran has a current medical diagnosis 
of scoliosis for her low back.  Next, the examiner should 
opine as to whether the veteran's left knee, low back, and 
bilateral foot disorders were incurred in or as a result of 
military service.  In the event that the same examiner may 
not be available, a VA joints specialist should conduct a 
medical examination, review the claims file, and opine as to 
whether the veteran's left knee, low back, and bilateral foot 
disorders were incurred in or as a result of military 
service.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The claims file should be sent to the 
examiner who performed the October 2003 
VA joints examination, if available, 
otherwise to an appropriate VA joints 
specialist to conduct a medical 
examination, and review the record.  
After reviewing the record, the examiner 
should indicate a diagnosis for each of 
the veteran's claimed disorders, to 
include left knee, low back, and the 
feet.  Further, the examiner should 
furnish opinions with supporting 
rationale, as to whether it is at least 
as likely as not (50 percent likelihood 
or greater) that the veteran's left knee, 
low back, and bilateral foot disorders 
incurred in or was caused by military 
service.  If the etiology of the left 
knee, low back, and bilateral foot 
disorders is attributed to multiple 
factors, the examiner should specify 
which symptom/diagnosis is related to 
which factors.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the VA 
should readjudicate the appellant's 
claims for entitlement to service 
connection for left knee, low back, and 
bilateral foot disabilities.  If any 
determination remains unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for any scheduled examination may result in the 
denial of her claims.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


